DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.
 	Claims 1-21 as amended are pending.

Terminal Disclaimer
The terminal disclaimer filed on 27 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of a patent issuing on US Patent App. Ser. No. 16/408,725 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1, 4, and 9 are objected to because of the following informalities:  In claims 1 and 9, the term “pKs” appears to be a misspelling of “pKa.” In claim 4, the phrase “and wherein d) an amine not covered by the part b),” appears to be superfluous, because it is already recited in base claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 9, 11, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 (from which claims 2, 3, 11, and 16-20 depend) recites a composition containing a cyclic amine selected from a list including triazinane or triazepane. This limitation as applied to the last two are not supported in the specification and claims as filed, because the specification and claims only discuss triazinane and triazepane compounds that meet the recitation of formula (I), which is not recited 
In addition, claim 9 also recites a salt of a Bronsted acid having pKs between 2 and -9.01. As an initial matter, it is interpreted that by pKs, the applicant means pKa, which is the term used to define Bronsted acids throughout the specification and claims as filed. Furthermore, the specification and claims as filed only include salts of very strong Bronsted acids, which include acids having pKa no greater than -9.01 as defined in the specification, p. 10. Nothing in the specification and claims discusses the pKs range as currently recited in claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites the limitation a) epoxy resin, b) cyclic amine, c) salt of the very strong Bronsted acid, d) further amine, and e) further auxiliaries and additives. It is assumed that these components refer to the 
Claim 15 is dependent from claims 1 and 12, and recites only a limitation already recited in claim 1. As such, claim 15 fails to further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4- 8, 10, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126980 (“Campbell”) in view of US 2014/0171551 (“Patel”) as evidenced by US 5,707,702 (“Brady”).
	As to claims 1, 5, 7, 8, 10, Campbell teaches a composition having a curable epoxy resin, and an amine curing agent (abstract). Campbell teaches a preferred curing agent being aminoethylpiperazine (para. 0023), which as evidenced by Brady, 4:24-33, meets the recited formula (I) where R1-R4 are H as required by claims 1, X meets the structure of formula (II) where A1 is methylene, A2 is methylene, Y2 is NR5, n, o, and p are 1, m, q, r, and s are 0, where R5 is a 2-aminoethyl group, such that R5 is substituted by an –NH2 group as required by the proviso of claim 1. The aforementioned A1 and A2 methylene groups also meet formula (III) of claim 5 where R7, R8, are H, x is 1, y and z are 0, such that x+y+z =2 as required by claim 5. The aforementioned X group meets formula IIa where R7, R8, R11 and R12 are H, x, o, and z are each 1, Y is NR5 as required by claims, 1, 7, and 8. The structure of aminoethylpiperazine as evidenced by Brady meets the specific structure of 1-(2-aminoethyl)piperazine as required by claim 10.

Campbell teaches additional additives such as metal salts (abstract), as catalyst for curing (para. 0073), including lanthanum triflate, lithium iodide as specific examples (para. 0073), which are salts of iodic and triflic acid which are asserted by applicant’s specification as being very strong Bronsted acids having a pKa not more than -9.01.
	As such, while not exemplified, given that the recited cyclic amine and very strong Bronsted acid salt are recited as preferred amine curing agent and metal salt curing catalyst, it would be obvious to prepare the adhesive of Campbell using such curing agent and catalyst. 
	While not exemplified, Campbell teaches the use of a secondary curative that may be an amine including aromatic tertiary amines, such as 2,4,6-tris(dimethylaminomethyl)phenol (paras. 0028-0033). Campbell does not teach the recited proportion of this secondary amine curative as required by claims 1 and 5 and 15. However, secondary curatives such as tertiary amines are known in the art and Patel teaches the use of secondary curative, including tertiary amines such as 2,4,6-tris(dimethylaminomethyl)phenol (para. 0058) in conjunction with a primary amine curing agent. Patel teaches using primary amine curing agents, including aminoethylpiperazine (para. 0054) in amounts of preferably 15 to 50 % of a composition (para. 0048), and secondary curing agent preferably in amounts of 0.5 to 2.5 % (para. 0050). As such, using a secondary curing agent with a primary amine curing agent where the primary curing agent is present in 85-99 wt % of the total amount of amines, which is within the recited range of claims 1 and 5, where the primary curing agent is aminoethylpiperazine. As such, it would be obvious to modify the composition of Campbell, including using curing agents and preferred catalysts as taught by Campbell, including the same cyclic amine and salt as recited, further using a 
As to claim 4, the amount of the cyclic (primary) amine compound relative to the sum of cyclic (primary) amine and secondary amine of 50 mass % or greater is obvious over Campbell in view of Patel, incorporating the discussion from claim 1. While the recited salts are not exemplified, Campbell in view of Patel suggests the use as a group I (such as lithium) or II (such as calcium) metal in conjunction with triflate (para. 0073), and thus Campbell suggests that calcium or lithium triflate, at least, would be suitable salts.
As to claim 6, aminoethylpiperazine as taught by Campbell and evidenced by Brady meets the definition of formula (I) where X has a chain length of 3 atoms. While the recited salts are not exemplified, Campbell in view of Patel suggests the use as a group I (such as lithium) or II (such as calcium) metal in conjunction with triflate (para. 0073), and thus Campbell suggests that calcium or lithium triflate, at least, would be suitable salts.
As to claim 12, Campbell teaches the composition may further include fillers, diluents, surfactants, etc. (paras. 0075-0078), thus further auxiliaries and additives. While the recited salts are not exemplified, Campbell in view of Patel suggests the use as a group I (such as lithium) or II (such as calcium) metal in conjunction with triflate (para. 0073), and thus Campbell suggests that calcium or lithium triflate, at least, would be suitable salts.
As to claim 13, as discussed with respect to claim 1,  Campbell in view of Patel teaches the use of a secondary curative that may be an amine including aromatic tertiary amines, such as 2,4,6-tris(dimethylaminomethyl)phenol (paras. 0028-0033), which is an aromatic amine.
As to claim 14, Campbell teaches epoxy resin present in amounts from 50 to 70 percent, which is within the recited range (para. 0020), and the amine curing agent (which may be the cyclic amine) from 3 to 30 percent (para. 0026), within the claimed range, and teaches the metal salt in the range of 0.05 to 
	As to claim 15, the amount of the cyclic (primary) amine compound relative to the sum of cyclic (primary) amine and secondary amine of 50 mass % or greater is obvious over Campbell in view of Patel, incorporating the discussion from claim 1.
As to claim 21, Campbell teaches ratios of epoxy groups to amine hydrogen (NH groups) ranging from 0.5 to 3:1, which overlaps the recited range, exemplifying 1:1 (para. 0027), which is within the recited range, and thus the use of a ratio within the recited range would be an obvious modification of the teaching of Campbell. While the recited salts are not exemplified, Campbell in view of Patel suggests the use as a group I (such as lithium) or II (such as calcium) metal in conjunction with triflate (para. 0073), and thus Campbell suggests that calcium or lithium triflate, at least, would be suitable salts, and as such, these salts would be an obvious modification over Campbell.

Claims 2, 9, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126980 (“Campbell”) as evidenced by US 2015/0140675 (“Xu”).
	As to claims 9 and 11, Campbell teaches a composition having a curable epoxy resin, and an amine curing agent (abstract). Campbell teaches a preferred curing agent being aminoethylpiperazine (para. 0023).
	Campbell teaches additional additives such as metal salts (abstract), as catalyst for curing (para. 0073), including calcium nitrate as specific example (para. 0073), which is a metal salt of nitric acid. As 
	As such, while not exemplified, given that the recited cyclic amine and very strong Bronsted acid salt are recited as preferred amine curing agent and metal salt curing catalyst such as calcium nitrate, it would be obvious to prepare the adhesive of Campbell using such curing agent and catalyst.
	As to claim 2, Campbell teaches ratios of epoxy groups to amine hydrogen (NH groups) ranging from 0.5 to 3:1, which overlaps the recited range, exemplifying 1:1 (para. 0027), which is within the recited range, and thus the use of a ratio within the recited range would be an obvious modification of the teaching of Campbell.
As to claim 16, Campbell teaches mixing the components together (paras. 0086, 0088).
	As to claim 17, Campbell teaches forming composites from the composition (para. 0103).
	As to claims 18 and 19, Campbell does not state that the composition is a casting resin or coating composition. However, these are construed as intended uses of the composition. Given the identity of the components of the composition taught by Campbell, it is presumed that the composition is capable of the intended uses of claims 18 and 19.
	As to claim 20, Campbell states that the composition is an adhesive (abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0126980 (“Campbell”) as evidenced by US 2015/0140675 (“Xu”) as applied to claim 9, further in view of US 2014/0171551 (“Patel”).
As to claim 3, Campbell teaches particularly useful epoxy resins being bisphenol A and F glycidyl ether (para. 0017), with the cyclic amine and strong salt, and as such, the use of such epoxy resin is an obvious choice given that Campbell teaches its suitability.

While not exemplified, Campbell teaches the use of a secondary curative that may be an amine including aromatic tertiary amines, such as 2,4,6-tris(dimethylaminomethyl)phenol (paras. 0028-0033). Campbell does not teach the recited proportion of this secondary amine curative as required by claims 1 and 5. However, secondary curatives such as tertiary amines are known in the art and Patel teaches the use of secondary curative, including tertiary amines such as 2,4,6-tris(dimethylaminomethyl)phenol (para. 0058) in conjunction with a primary amine curing agent. Patel teaches using primary amine curing agents, including aminoethylpiperazine (para. 0054) in amounts of preferably 15 to 50 % of a composition (para. 0048), and secondary curing agent preferably in amounts of 0.5 to 2.5 % (para. 0050). As such, using a secondary curing agent with a primary amine curing agent where the primary curing agent (such as the recited cyclic amine) is present in 85-99 wt % of the total amount of amines, which is within the recited range of claim 3, where the primary curing agent is aminoethylpiperazine. As such, it would be obvious to modify the composition of Campbell, including using curing agents and preferred catalysts as taught by Campbell, including the same cyclic amine and salt as recited, further using a secondary amine curative as taught by Campbell, in the recited amounts as taught by Patel to be an appropriate amount of primary curative relative to secondary curative.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,101,459 (“Andrews”).
As to claim 14, the claim is interpreted as an independent claim for which another amine or further auxiliaries are is present in amount from 0 to 48 mass percent each. Andrews teaches a 
While not exemplified, Andrews teaches that the amine curing agent may be cyclic, including N-(2-aminoethylpiperazine) (4:15-16). This compound meets the recited formula (I) where R1 to R4 is hydrogen, X meets the structure of formula (II) where A1 is methylene, A2 is methylene, Y2 is NR5, n, o, and p are 1, m, q, r, and s are 0, where R5 is a 2-aminoethyl group, such that R5 is substituted by an –NH2 group as required by the proviso of claim 1.
While the recited component amounts are not exemplified, Andrews teaches 0.75 to 1.25 amine hydrogen equivalents to 1 equivalent epoxide groups (claim 1). Andrews exemplifies compositions using Epoxide resin I, which is a bisphenol A epoxy having 5.16 epoxide equivalents per kg (5:35-40). Using N-2-aminoethylpiperazine (calculated as having 23.3 amine hydrogen equivalents per kg) in the equivalent amounts would require 0.17-0.28 kg of the amine per kg of the epoxy resin. Furthermore, Andrews teaches using 0.2 to 2 parts of the trifluoromethanesulfonic acid salt per 100 parts of the epoxy and polyamine (claim 7). As such, the Office calculates that Andrews suggests a composition containing from 77 to 85 weight percent of epoxy resin, 14-22 wt % of the cyclic amine, and 0.2 to 2 wt % of the salt, and 0 mass percent of further amine or auxiliaries, which are within the recited ranges.

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are in condition for allowance at p. 9, remarks. This is unpersuasive for the reasons set forth in the rejections above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764